Case 21-55036-pwb          Doc 57     Filed 07/27/21 Entered 07/27/21 09:01:44             Desc Main
                                      Document     Page 1 of 3




   IT IS ORDERED as set forth below:



   Date: July 26, 2021
                                                            _________________________________

                                                                      Paul W. Bonapfel
                                                                U.S. Bankruptcy Court Judge
 _______________________________________________________________


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                                  )       CHAPTER 11
                                                        )
SCOTT LOREN LEVENTHAL,                                  )       CASE NO. 21-55036-pwb
                                                        )
                         Debtor.                        )

  ORDER GRANTING DEBTOR’S SECOND MOTION FOR ADDITIONAL TIME TO
        FILE SCHEDULES AND STATEMENT OF FINANCIAL AFFAIRS

          THIS MATTER came before the Court on the motion of Scott Loren Leventhal, (the

“Debtor”) debtor in the above-styled Chapter 11 case (the “Case”), for an extension of time to file

the schedules and statement of financial affairs required by 11 U.S.C. § 521(a) and FEDERAL RULE

OF BANKRUPTCY PROCEDURE          1007 (the “Motion”).

          It appearing that the Court has jurisdiction over this proceeding; this is a core proceeding;

notice of the Motion has been given to the Office of the United States Trustee and Chapter 11

Subchapter V Trustee; no further notice is necessary; the relief sought in the Motion is in the best

interests of the Debtor, his estate, and his creditors; and good and sufficient cause exists for such

relief,
Case 21-55036-pwb       Doc 57    Filed 07/27/21 Entered 07/27/21 09:01:44             Desc Main
                                  Document     Page 2 of 3



       It is hereby ORDERED as follows:

       1. The Motion is GRANTED.

       2. The time within which the Debtor is required to file schedules and statement of

          financial affairs is hereby extended through and including July 28, 2021.

       3. The entry of this Order is without prejudice to the right of the Debtor to seek a further

          extension of time to file its schedules and statement of financial affairs for good cause

          shown.

       4. The Court shall retain jurisdiction to hear and determine all matters arising from the

          implementation of this Order.

                                      [END OF ORDER]

Prepared and presented by:

SCROGGINS & WILLIAMSON, P.C.


/s/ J. Hayden Kepner, Jr.
J. ROBERT WILLIAMSON
Georgia Bar No. 765214
J. HAYDEN KEPNER, JR.
Georgia Bar No. 416616
4401 Northside Parkway
Suite 450
Atlanta, GA 30327
T: (404) 893-3880
F: (404) 893-3886
E: rwilliamson@swlawfirm.com
     hkepner@swlawfirm.com
    Counsel for the Debtor
Case 21-55036-pwb   Doc 57   Filed 07/27/21 Entered 07/27/21 09:01:44   Desc Main
                             Document     Page 3 of 3



                                  Distribution List
                                 J. Hayden Kepner, Jr.
                             Scroggins & Williamson, P.C.
                               4401 Northside Parkway
                                       Suite 450
                                Atlanta, Georgia 30327

                                  Vanessa A. Leo
                        Office of the United States Trustee
                       362 Richard Russell Federal Building
                            75 Ted Turner Drive, SW
                                Atlanta, GA 30303

                             Todd Eugene Hennings
                         Chapter 11 Subchapter V Trustee
                        Macey, Wilensky & Hennings, LLP
                          5500 Interstate North Parkway
                                    Suite 435
                            Sandy Springs, GA 30328
